Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: Claim 1 insert the following step after “generate the medical-activity-related information on the basis of the identified second medical activity”: “present the medical-activity-related information.”
Reasons for Allowance
Claims 1-3 are allowed.  
The following is an examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-3 are the inclusion of the limitation in the claims, which are not found in the prior art references, specifically the subject matter of determining a first and second difficulty of a procedure of the first and second classification performed by operators based on first and second equations; determine clinical skills of the operators based on number of nodes for a procedure.  This along with further limitations set forth by the claims render the application allowable over the prior art(s) of record.
The most pertinent art of the records are:
Kumar et al. – U.S. Publication No. 2014/0287393
Miyasa et al. – U.S. Publication No. 2011/0099032
Lemke et al. – U.S. Publication No. 2009/0326336
Ratcliffe et al. – U.S. Patent No. 11,043,143
Philips Healthcare - Medical Equipment - Deals and Alliances Profile
CN 104236459A – Six-point positioning type relative posture detection system (translation provided)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626